SMITH, J.
' “A gift causa mortis is ja gift of personal property made in the immediate apprehension of death, subject to the conditions, expressed or implied, that if the donor should not die as expected, or if the donee should die first, or if the donor should revoke the gift before death, the gift shall be void.” 14 Am. & Eng. Enc. Law (2 ed.) 1052. '
We think the evidence in this case shows that the gift to defendant *654in error as claimed by ber was a gift causa mortis from Elizabeth L. Galbraith, and particularly when the donor used this language:
“Oh Mary, I am sick, I'"am very sick. I do not think-I am going to-live very long. I am going to make you a present.' I am going to give you some of my bonds,” and afterwards when the donor said:
“Mary, I am going to give you some of my bonds. I talked to you about it last fall. I did not do it. I will put it off no longer. The doctor tells me in all probability I will not live a year. I want you to have them. You have a right to them. You know where the money came from.”
The evidence shows that all the elements of a gift causa mortis were present in this case. It was made in expectation of death; the bonds were delivered, and the donee retained possession. There was no revocation of the gift and the donor subsequently died without recovering from the sickness mentioned by her.
The gift, therefore being legally consummated, the bonds to recover which this suit is brought, belonged to the defendant in error, Mary L. Sutton,.and not to the estate of Elizabeth L. Galbraith.
Judgment affirmed.
Swing and Qiffen, JJ., concur.